RAG Herkimer, LLC v Herkimer County (2022 NY Slip Op 04853)





RAG Herkimer, LLC v Herkimer County


2022 NY Slip Op 04853


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND WINSLOW, JJ.


460 CA 21-01205

[*1]RAG HERKIMER, LLC, PLAINTIFF-APPELLANT,
vHERKIMER COUNTY, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


LONGSTREET & BERRY, LLP, FAYETTEVILLE (MICHAEL J. LONGSTREET OF COUNSEL), FOR PLAINTIFF-APPELLANT.
THE WEST FIRM, PLLC, ALBANY (CHRISTOPHER W. RUST OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a decision of the Supreme Court, Herkimer County (Charles C. Merrell, J.), entered July 28, 2021 in a proceeding pursuant to Eminent Domain Procedure Law. The decision, among other things, determined the fair market value of certain real property. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in RAG Herkimer, LLC v Herkimer County ([appeal No. 2] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court